DECISION AND ORDER

MARRERO, District Judge.
On November 20, 2003 Magistrate Judge Theodore Katz, to whom this case was referred for supervision of pretrial proceedings, issued a ruling rejecting as untimely the plaintiffs’ objections to the defendants’ production of discovery and invocations of *39privilege with respect to documents from which certain pages were withheld. Plaintiffs filed in this Court on December 4, 2003 Objections to the Magistrate Judge’s order. The Court, having reviewed plaintiffs’ submissions, the defendants’ Response to Plaintiffs’ Rule 72 Objections, the Magistrate Judge’s Order and other documents pertaining to this dispute, affirms the Magistrate Judge’s Order. The Court is not persuaded that that ruling was clearly erroneous or contrary to law, and therefore accords it the substantial deference due to a magistrate judge’s resolution of discovery disputes. See Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir.1990).
The Court finds in any event that defendants’ withholding of “court action summaries” and producing instead a brief description of each document and the privilege basis raised is sufficient to comply with the discovery procedure set forth in Local Civil Rule 26.2. Moreover, the Court is satisfied that any production of the material in question that may already have been made was inadvertent and not sufficient to constitute a waiver of privilege. The Court finds no other deficiencies that would warrant disturbing Magistrate Judge Katz’s November 20, 2003 Order.

ORDER

For the reasons discussed above, it is hereby
ORDERED that plaintiffs’ Objections to Magistrate Judge Theodore Katz’s Order of November 20, 2003 are DENIED and that order is affirmed in all respects.
SO ORDERED.